DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr. et al. (US 2011/0037599) in view of Long et al. (US 10,546,477) and  Kozloski et al. (US 2016/0331327).
Regarding Claim 1, Johnson, Jr. et al. disclose a site safety system in a form of a network environment (200, figures 1-2), comprising:
a plurality of signaling devices in a form of a plurality of gas detection and locating devices (2204-226N) operating within a site (structure 270, paragraphs 0043 0044); 
a configurable site safety server (240) having one or more processors (1402, figure 14) that is communicatively coupled to the plurality of signaling devices (paragraphs 0048-0049); and
al least ore memory (1404, figure 14), the memory including instructions that, upon execution by al least one of the one or more processors, cause the configurable site safely server to:
track location information received from each of the plurality of signaling devices: and
provide, based at least in part on a subset of the plurality of signaling devices satisfying one or more detailed criteria (exposed to a hazardous gases and location of the users), one or more notifications, wherein the notifications include an alert based at least in part on one of the signaling devices remaining substantially stationary lack of motion) for a defined duration (paragraphs 0030-0033 and 0043-0049).
Johnson, Jr. et al. discloses the instant claimed invention except for detecting a sudden acceleration or impact that being indicative of an injury to a worker wearing the signaling device. Long et al. disclose a wearable device in a form of a safety device (1, figure 1) being worn by a worker (24, figure 2) at construction sites, comprises an accelerometer (2) to provide acceleration information being used for detecting impact/collision that is potentially indicative of an injury (col. 3, lines 1-6). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the accelerometer as taught by Long et al. in the system as disclosed by Johnson, Jr, et al. for the purpose of detecting the sudden impact to the workers that may cause potentially injury in order to determine the location of the impact and provide help/rescue based upon detection.
Johnson, Jr. et al. discloses the instant claimed invention except for the acceleration/impact that exceeds one of a plurality of defined thresholds with respect to acceleration.  Kozloski et al. disclose a helmet (200, figure 2) includes an accelerometer (202), a gyroscope (208) and a processor (210) being configured to receive an output from one or more of the accelerometer and the gyroscope and to determine if a user of the helmet has suffered a severe impact, such that, the processor determines that the user of the helmet has suffered a severe impact if the acceleration and/or rotation experienced by the helmet exceed one or more threshold values (paragraphs 0018).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use as taught by comparison/determining of Kozloski et al in the system as disclosed by Johnson, Jr. et al. for the purpose of ensuring that the acceleration/impact exceeding a potential injury to the worker in a jobsite area in order  to provide imminent rescue to the worker.  
As per claim 2, Johnson, Jr. el al disclose the instructions further cause the configurable site safety server to cause, based at least in part on the subset of the plurality of signaling devices satisfying the one or mare defined criteria, a lighting array of each of the subset of signaling devices of display a defined lighting scheme (flashing, paragraphs 0033 and 0119).
As per claim 3, Johnson, Jr. el al. disclose defined lighting scheme includes one or more color combinations associated with the subset af signaling devices and not associated with other signaling devices of the plurality (paragraphs 0079 and 0179).
As per claim 4, Johnson, Jr et al. disclose the defined lighting scheme includes one or more animated lighting patterns (oe or more lights or displays being lighted up or changing colors when the user being exposed to different levels of gases, paragraph 0079).
As per claim 5, Johnson, Jr. et al. disclose each of at least one of the signaling devices is uniquely associated with a respective human user (user A- user N, figures T-2}, and wherein the at least one signaling device is further communicatively coupled to a mobile clent device (210) associated with the respective human user (910, figure 2).
As per claims 6-10, refer to claims 1-5 above.
As per claim 11, the method claim 11 is essentially the same in scape as system Claim 1 above and is rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
June 1, 2022